IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-55,690-03


EX PARTE EDGAR ARIAS TAMAYO





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 9422714 IN THE 209TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure article 11.071.
	In November 1994, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed. 
Tamayo v. State, AP-72,033 (Tex. Crim. App. Dec. 11, 1996)(not designated for
publication).  The Court denied applicant relief on the three claims he raised in his initial writ
application.  Ex parte Tamayo, No. WR-55,690-01 (Tex. Crim. App. June 11, 2003)(not
designated for publication).  In reviewing his first subsequent application, we found that
applicant failed to meet the requirements of Article 11.071 § 5 and dismissed the application. 
Ex parte Tamayo, No. WR-55,690-02 (Tex. Crim. App. Sept. 10, 2003)(not designated for
publication).
	On June 17, 2008, this Court received applicant's second subsequent application in
which he asserted that his rights under the Vienna Convention were violated.  This Court
reviewed applicant's second subsequent application under Article 11.071 § 5 and concluded
that it failed to meet one of the exceptions provided for in the statute.  Applicant's second
subsequent application is dismissed.  See Ex parte Medellin, 223 S.W.3d 315 (Tex. Crim.
App. 2006). 
	IT IS SO ORDERED THIS THE 2ND DAY OF JULY, 2008.
Do Not Publish